Case: 4:19-cv-01525-DDN Doc. #: 109-1 Filed: 06/02/20 Page: 1 of 3 PageID #: 1157




                                                                      Exhibit 1A
Case: 4:19-cv-01525-DDN Doc. #: 109-1 Filed: 06/02/20 Page: 2 of 3 PageID #: 1158




                                                                      Exhibit 1B
Case: 4:19-cv-01525-DDN Doc. #: 109-1 Filed: 06/02/20 Page: 3 of 3 PageID #: 1159




                                                                      Exhibit 1C
